Citation Nr: 0825290	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Mother-in-Law, Veteran's Daughter



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  The veteran died in November 1995.  The 
appellant seeks benefits as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in March 2008.  The appellant and other 
family members testified before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant states in her original claim that 
the veteran died in November 1995 as a result of Huntington's 
Chorea.  In particular, the appellant contends that the 
veteran's Huntington's Chorea was caused by his in-service 
exposure to Agent Orange.  A death certificate associated 
with the veteran's claims file reveals that the veteran died 
on November [redacted], 1995 at age 50.   
The death certificate also indicates that the veteran died at 
the Phoenixville Hospital in Phoenixville, Pennsylvania.  The 
Board notes that none of the veteran's terminal hospital 
records are associated with the claims file.  The RO should 
obtain these records.

The appellant testified in March 2008 that the veteran 
received Social Security Disability benefits.  The appellant 
further stated that the veteran was evaluated sometime in 
1994 and that he began receiving Social Security Disability 
benefits at the beginning of 1995.  The Board notes that 
these records are not currently associated with the veteran's 
claims file and must be requested. 

The veteran was treated at various times by R. Rothenberger, 
M.D.  In correspondence to VA dated December 2005, Dr. 
Rothenberger noted that he had records pertaining to the 
veteran beginning in 1992.  These records are not currently 
associated with the claims file and should be obtained.  In 
addition, the RO should request any and all records 
pertaining to the veteran from PMA Medical Specialists of 
Phoenixville, Pennsylvania.

The Board also observes that the appellant was not provided 
with the complete notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the context of a claim for 
DIC benefits, the notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  VA is not relieved of its obligation to provide 
notice merely because it had in its possession some evidence 
relevant to each element of the appellant's claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the appellant pursuant to the 
Veterans Claims Assistance Act and Hupp.  
In particular, the appellant should be 
informed of the information and evidence 
needed to substantiate the claim of 
entitlement to service connection for the 
cause of the veteran's death as well as 
entitlement to DEA benefits under 38 
U.S.C.A., Chapter 35. 

2.  The RO should obtain any and all 
terminal hospital records pertaining to 
the veteran that are located at the 
Phoenixville Hospital in Phoenixville, 
Pennsylvania.  A negative response should 
be provided if no such records exist. 

3.  The RO should obtain from the Social 
Security Administration, or other Federal 
agency, a complete copy of any and all 
adjudications and the records underlying 
the adjudications for Social Security 
Disability benefits.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  The RO should obtain any and all 
medical records pertaining to the veteran 
from R. Rothenberger, M.D.  In particular, 
the RO should request records dated 1992 
to 1995.  The RO should also obtain any 
and all medical records pertaining to the 
veteran from PMA Medical Specialists in 
Phoenixville, Pennsylvania.  A negative 
response should be provided if no such 
records exist.

The RO should also attempt to obtain any 
other evidence identified as relevant by 
the appellant during the course of the 
remand, provided that the appellant 
completes the required authorization 
forms.

5.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




